UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 20-1345


DAVETTA LYNN RANGE,

                 Plaintiff - Appellant,

           v.

DANA VAN METRE, Clerk in Office of the Clerk EDVA; Official Capacity;
MICHAEL NACHMANOFF, Official Capacity; ANTHONY J. TRENGA, Official
Capacity; STACEY, Librarian Law Library Courthouse; Official Capacity;
AMAZON.COM; ANDREI IANCU; STENY H. HOYER; ROBERT C. SCOTT;
UNIVERSITY OF SOUTHERN CALIFORNIA; COLOR OF CHANGE JAMES
RUCKER; BLACK LIVES MATTER FOUNDATION; JOHN C. STOKES;
BLACK LIVES MATTER VT LTD; NEW YORK BLACK LIVES MATTER INC;
BLACK LIVES MATTER VANCOVER WA & CA; BLACK LIVES MATTER
GREATER ATLANTA; DATA FOR BLACK LIVES; BILL MONTGOMERY; US
COMMERCE DEPT MBDA; JOHN PODESTA; PAUL SENNOTT; BLACK
LIVES MATTER NETWORK INC; BLACK LIVES MATTER TORONTO;
BONNIE JARRETT; BRIAN A. JACKSON; RICHARD GERGEL; DCRA DEPT
OF CONSUMER & REG AFFAIRS; APRIL GOGGINS; ACT BLUE PAC;
MELANIE CAMPBELL; TONY LEE; GEORGE SOROS; STEVE LINICK;
MARK RIDLEY THOMAS; BLUU & UUA CHURCH; AME CHURCH;
FACEBOOK; WIKIPEDIA & WIKIMEDIA; TWITTER; GOOGLE; BLACK
LIVES MATTER.COM; BLACK LIVES MATTER 5280; BEN CRUMP;
MACMILLAN       PUBLISHERS;     ASPEN       IDEAS;      ENDURANCE
INTERNATIONAL GROUP INC; DEMOCRATIC NATIONAL COMMITTEE &
CONVENTION; UNITED NATIONS; ACLU HQ; LAW FOR BLACK LIVES;
ALAMEDA COUNTY; NAACP; VIACOM/BET; THE MOVIE: THE HATE U
GIVE; DA LA COUNTY; ROBERT C. SCOTT; THE TASKFORCE ON 21ST
CENTURY POLICING; ANTHONY BROWN; SOUTHERN POVERTY LAW
CENTER; THE HOUSE OF REPRESENTATIVES; BARBARA LEE-ODOM;
LARRY GOSSETT; DEMOCRACY ALLIANCE; ALICIA GARZA; PATRISSE
CULLORS; OPAL TOMETI, Women Claiming to be cofounders of my work; SA
RACHEL ROLLINS; BLACK LIVES MATTER PHILLY; BLACK LIVES
MATTER AT SCHOOL; NEA ED JUSTICE; THE WASHINGTON POST; THE
NY POST & AP; SEATTLE WEA @OURVOICEWEA; JESSE HAGOPIAN;
SHAUN KING; DERAY MCKESSON; ASA KHALIF; SAM SINYANGWE;
ALFRED STREET BAPTIST CHURCH; TIFFANY LOFTIN; PASTOR JAMAL
BRYANT; TUFTS UNIVERSITY; PASTOR OTIS MOSS, III; THE STATE OF
MARYLAND; THE STATE OF FLORIDA; THE STATE OF GEORGIA; THE
STATE OF MISSISSIPPI; THE STATE OF NEW JERSEY; THE STATE OF NEW
YORK; THE STATE OF NORTH CAROLINA; THE STATE OF
PENNSYLVANIA; THE STATE OF VIRGINIA; THE STATE OF
WASHINGTON; THE STATE OF WEST VIRGINIA; BLAVITY MAG.;
MOVEMENT FOR BLACK LIVES MATTER ACTION FUND; BLACK LIVES
MATTER MEMPHIS; SAN ANTONIO BLACK LIVES MATTER,

                  Defendants - Appellees.



                                    No. 20-1349


DAVETTA LYNN RANGE,

                  Plaintiff - Appellant,

            v.

AMAZON JEFF BEZOS; ANDREI IANCU, Under Sec’y of Commerce USPTO;
STENY H. HOYER, House Majority Leader- Democratic Party; ROBERT C.
SCOTT, Home Education (Dept-Committee Chair); FACEBOOK; WIKIPEDIA;
TWITTER; ACT BLUE; UNIVERSITY OF SOUTHERN CALIFORNIA; MBDA
GRANT RECEIVERS (BLMLA); REGENTS OF THE UNIVERSITY OF
CALIFORNIA LOS ANGELES & OAKLAND; COLOR OF CHANGE; BLACK
LIVES MATTER FOUNDATION; JOHN C. STOCKS, Chair of Board Open
Society & NEA President; NEA; BLACK LIVES MATTER VT LTD; NEW YORK
BLACK LIVES MATTER INC; BLACK LIVES MATTER VANCOUVER;
BLACK LIVES MATTER GREATER ATLANTA; DATA FOR BLACK LIVES;
BILL MONTGOMERY, Maricopa County Attorney/Owns TP USA; TURNING
POINT USA; US COMMERCE DEPT MBDA, President Henry Childs II; JOHN
PODESTA, Cap; PAUL SENNOTT, Attorney, Trademark Petitioners
(unauthorized); JOHN ZAVEZ, Client, Trademark Petitioners (unauthorized);
ETHAN FORREST, Attorney; BLACK LIVES MATTER NETWORK INC,
Corporation ? Corporation Trust Center; BLACK LIVES MATTER TORONTO;
BONNIE JANETT, NFL, Intellectual Property Counsel; JEFF PASH, Intellectual
Property Counsel; JUDGE BRIAN A. JACKSON, Judge who threw out a BLM case;

                                           2
RICHARD GERGEL, Judge & Speaker at Aspen Ideas; DCRA DEPT OF
CONSUMER & REG AFFAIRS, EIN Registrat for DC Govt; APRIL GOGGINS,
(unauthorized), Fraud Pirate, BlackLivesMatterDMV.org; ACT BLUE PAC;
MELANIE CAMPBELLE, President; NCBCP; TONY LEE, Rev, Pastor; GEORGE
SOROS, Owner of the Open Society Foundation; PATRICK GASPARD, President
of the Open Society Foundation; OPEN SOCIETY FDD; STEVE LINICK, OIG,
Office of the Inspector General State Dept; MARK RIDLEY THOMAS, Supv; UUA
CHURCH; SUSAN F. GREY, Rev, Dr, President; AME CHURCH,

                      Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge; Claude M. Hilton, Senior District Judge.
(1:20-cv-00123-CMH-IDD; 1:19-cv-01647-CMH-IDD)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before WYNN and QUATTLEBAUM, Circuit Judges. ∗


Affirmed by unpublished per curiam opinion.


Davetta Lynn Range, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




      ∗
          The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).

                                             3
PER CURIAM:

       In these consolidated cases, Davetta Lynn Range appeals the district court’s orders

dismissing her civil actions as frivolous and for failure to state a claim, reassigning her

original action to a different judge, and denying a variety of postjudgment motions. See

28 U.S.C. § 1915(e)(2)(B)(i)-(ii). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Range v. Van

Metre, No. 1:20-cv-00123-CMH-IDD (E.D. Va. Feb. 20 & Mar. 2, 6 & 17, 2020); Range

v. Bezos, No. 1:19-cv-01647-CMH-IDD (E.D. Va. Jan. 23 & Feb. 5, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4